       Case 1:19-cv-09412-AJN-OTW Document 124 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
TOMAS MEDINA,
                                                                 :
                                      Plaintiff,                 :   19-CV-9412 (AJN) (OTW)
                                                                 :
                     -against-                                   :   ORDER
                                                                 :
CITY OF NEW YORK, et al.,                                        :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The parties appeared for a status conference on November 10, 2020 and discussed

discovery and ECF 116, 121, 123. As stated at the conference, it is HEREBY ORDERED that:

              •    Discovery is hereby extended 90 days: fact discovery to be completed by
                   February 18, 2021 and expert discovery to be completed by April 19, 2021.

              •    Joint status letter due December 11, 2020.

              •    Parties shall order the transcript of the November 10, 2020 conference and costs
                   to be split as directed.

         The Clerk of Court is respectfully directed to close ECF 116 and 123.


         SO ORDERED.



                                                                         s/ Ona T. Wang
Dated: November 10, 2020                                                            Ona T. Wang
       New York, New York                                                  United States Magistrate Judge
